AMENDED AND RESTATED INVESTMENT AGREEMENT

 

This INVESTMENT AGREEMENT (the “Agreement”), dated as of August 4, 2016 (the
“Execution Date”), is entered into by and between American Cannabis Company,
Inc. (the “Company”), a Delaware corporation, with its principal executive
offices at 5690 Logan St. Unit A, Denver, CO 80216, and Tangiers Global, LLC
(the “Investor”), a Wyoming limited liability company, with its principal
executive offices at Caribe Plaza Office Building 6th Floor, Palmeras St. # 53,
San Juan, PR 00901.

 

RECITALS:

 

WHEREAS, the parties desire to amend that certain Investment Agreement
previously executed on June 23, 2016 and agree that, upon the terms and subject
to the conditions contained herein, the Investor shall invest up to Five Million
Dollars ($5,000,000) (the “Commitment Amount”) to purchase the Company’s common
stock, par value of $.00001 per share (the “Common Stock”);

 

WHEREAS, such investments will be made in reliance upon the exemption from
securities registration afforded by Section 4(a)(2) of the Securities Act of
1933, as amended (the “1933 Act”), Rule 506 of Regulation D promulgated by the
SEC under the 1933 Act, and/or upon such other exemption from the registration
requirements of the 1933 Act as may be available with respect to any or all of
the investments in Common Stock to be made hereunder; and

 

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement
substantially in the form attached hereto as Exhibit A (the “Registration Rights
Agreement”) pursuant to which the Company has agreed to provide certain
registration rights under the 1933 Act, and the rules and regulations
promulgated thereunder, and applicable state securities laws.

 

NOW THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, the covenants and agreements set
forth hereafter, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Investor hereby
agree as follows:

 

SECTION I.

DEFINITIONS

 

For all purposes of and under this Agreement, the following terms shall have the
respective meanings below, and such meanings shall be equally applicable to the
singular and plural forms of such defined terms.

 

“1933 Act” shall have the meaning set forth in the recitals.

 

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations of the SEC thereunder,
all as the same will then be in effect.

 

“Affiliate” shall have the meaning set forth in Section 5.7.

 

“Agreement” shall have the meaning set forth in the preamble.

 

“Articles of Incorporation” shall have the meaning set forth in Section 4.3.

 

“By-laws” shall have the meaning set forth in Section 4.3.

 

“Certificate” shall have the meaning set forth in Section 2.5.

 

“Closing” shall have the meaning set forth in Section 2.5.

 

“Closing Date” shall have the meaning set forth in Section 2.5.

 



 





 

 

“Commitment Fee Debenture” shall have the meaning set forth in Section 11.17

 

“Commitment Amount” shall have the meaning set forth in the recitals.

 

“Common Stock” shall have the meaning set forth in the recitals.

 

“Company” shall have the meaning set forth in the preamble.

 

“Control” or “Controls” shall have the meaning set forth in Section 5.7.

 

“DTC” shall have the meaning set forth in Section 2.5.

 

“DWAC” shall mean Deposit and Withdrawal at Custodian service provided by the
Depository Trust Company.

 

“Effective Date” shall mean the date the SEC declares effective under the 1933
Act the Registration Statement covering the Securities.

 

“Environmental Laws” shall have the meaning set forth in Section 4.13.

 

“Execution Date” shall have the meaning set forth in the preamble.

 

“FAST” shall have the meaning set forth in Section 2.5.

 

“Indemnified Liabilities” shall have the meaning set forth in Section 10.

 

“Indemnitees” shall have the meaning set forth in Section 10.

 

“Indemnitor” shall have the meaning set forth in Section 10.

 

“Investor” shall have the meaning set forth in the preamble.

 

“Material Adverse Effect” shall have the meaning set forth in Section 4.1.

 

“Maximum Common Stock Issuance” shall have the meaning set forth in Section 2.6.

 

“Open Period” shall mean the period beginning on and including the Trading Day
immediately following the Effective Date and ending on the earlier to occur of
(i) the date which is thirty-six (36) months from the Effective Date; or (ii)
termination of the Agreement in accordance with Section 8.

 

“PCAOB” shall have the meaning set forth in Section 4.6.

 

“Pricing Period” shall mean, with respect to a particular Put Notice, the five
(5) consecutive Trading Days immediately following the applicable Put Notice
Date.

 

“Principal Market” shall mean the New York Stock Exchange, the NYSE MKT, the
Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select
Market, the OTC Bulletin Board or the OTC Markets Group, whichever is the
principal market on which the Common Stock is traded.

 



 



2

 

 

“Purchase Amount” shall mean the total amount being paid by the Investor on a
particular Closing Date to purchase the Securities, calculated by multiplying
the Purchase Price by the Put Amount.

 

“Purchase Price” shall mean the 80% of the average of the two lowest closing bid
prices of the Common Stock during the Pricing Period applicable to the Put
Notice, provided, however, an additional 10% will be added to the discount of
each Put if (i) the Company is not DWAC eligible and (ii) an additional 15% will
be added to the discount of each Put if the Company is under DTC “chill” status
on the applicable Put Notice Date.

 

“Put” shall have the meaning set forth in Section 2.2.

 

“Put Amount” shall have the meaning set forth in Section 2.3.

 

“Put Notice” shall mean a written notice sent to the Investor by the Company
stating the Put Amount in U.S. dollars that the Company intends to sell to the
Investor pursuant to the terms of the Agreement and stating the current number
of Shares issued and outstanding on such date.

 

“Put Notice Date” shall mean the Trading Day on which the Investor receives a
Put Notice, determined as follows: a Put Notice shall be deemed delivered on (a)
the Trading Day it is received by electronic mail or otherwise by the Investor
if such notice is received prior to 9:30 a.m. (Pacific time), or (b) the
immediately succeeding Trading Day if it is received by electronic mail or
otherwise after 9:30 a.m. (Pacific time) on a Trading Day. No Put Notice may be
deemed delivered on a day that is not a Trading Day.

 

“Put Settlement Sheet” shall mean a written letter to the Company by the
Investor, evidencing acceptance of the Put and providing instructions for
delivery of the Securities to the Investor.

 

“Put Shares Due” shall mean the Shares to be sold to the Investor pursuant to
the Put.

 

“Registered Offering Transaction Documents” shall mean this Agreement and the
Registration Rights Agreement between the Company and the Investor as of the
date herewith.

 

“Registration Rights Agreement” shall have the meaning set forth in the
recitals.

 

“Registration Statement” means the registration statement of the Company filed
under the 1933 Act covering the resale of the Securities issuable hereunder by
the Investor, in the manner described in such Registration Statement.

 

“Related Party” shall have the meaning set forth in Section 5.7.

 

“Resolutions” shall have the meaning set forth in Section 7.5.

 

“SEC” shall mean the U.S. Securities and Exchange Commission.

 

“SEC Documents” shall have the meaning set forth in Section 4.6.

 

“Securities” shall mean the shares of Common Stock issued pursuant to the terms
of the Agreement.

 

“Shares” shall mean the shares of the Company’s Common Stock.

 

“Subsidiaries” shall have the meaning set forth in Section 4.1.

 

“Trading Day” shall mean any day on which the Principal Market for the Common
Stock is open for trading, from the hours of 9:30 am until 4:00 pm.

 



 



3

 

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted for trading as reported by (i) Bloomberg
Financial L.P. or (ii) Stock Charts/Quote Media if the Investor does not
promptly provide the Company the Bloomberg quote/pricing charts for the days
involved upon the Company’s request (based on a Trading Day from 9:30 a.m. (New
York City time) to 4:02 p.m. (New York City time)) and (b) in all other cases,
the fair market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Investor and reasonably acceptable to
the Company.

 

“Waiting Period” shall have the meaning set forth in Section 2.3.

 

SECTION II

PURCHASE AND SALE OF COMMON STOCK

 

2.1              PURCHASE AND SALE OF COMMON STOCK. Subject to the terms and
conditions set forth herein, the Company shall issue and sell to the Investor,
and the Investor shall purchase from the Company, up to that number of Shares
having an aggregate Purchase Price of Five Million Dollars ($5,000,000).

 

2.2              DELIVERY OF PUT NOTICES. Subject to the terms and conditions of
the Registered Offering Transaction Documents, and from time to time during the
Open Period, the Company may, in its sole discretion, deliver a Put Notice to
the Investor which states the dollar amount (designated in U.S. Dollars), which
the Company intends to sell to the Investor on a Closing Date (the “Put”). The
Put Notice shall be in the form attached hereto as Exhibit B and incorporated
herein by reference. Upon receipt of the Put Notice, the Investor shall deliver
to the Company a Put Settlement Sheet on the Put Notice Date. The Put Settlement
Sheet shall be in the form attached hereto as Exhibit C and incorporated herein
by reference.

 

2.3              PUT FORMULA. The maximum amount that the Company shall be
entitled to Put to the Investor per any applicable Put Notice an amount up to or
equal to two hundred percent (200%) of the average of the daily trading volume
(U.S. market only) of the Common Stock for the eight (8) consecutive Trading
Days immediately prior to the applicable Put Notice Date (the “Put Amount”) so
long as the amount is at least $5,000 and does not exceed $250,000, as
calculated by multiplying the Put Amount by the average daily VWAP for the eight
(8) consecutive Trading Days immediately prior to the applicable Put Notice
Date. During the Open Period, the Company shall not be entitled to submit a Put
Notice until after the previous Closing has been completed. Notwithstanding the
foregoing, the Company may not deliver a Put Notice on or earlier of the eighth
(8th) Trading Day immediately following the preceding Put Notice Date (the
“Waiting Period”).

 

2.4              CONDITIONS TO INVESTOR’S OBLIGATION TO PURCHASE SHARES.
Notwithstanding anything to the contrary in this Agreement, the Company shall
not be entitled to deliver a Put Notice and the Investor shall not be obligated
to purchase any Shares at a Closing unless each of the following conditions are
satisfied:

 

                                i.            a Registration Statement shall
have been declared effective and shall remain effective and available for the
resale of all the Put Shares Due at all times until the Closing with respect to
the applicable Put Notice;

 

                              ii.            at all times during the period
beginning on the related Put Notice Date and ending on and including the related
Closing Date, the Common Stock shall have been listed or quoted for trading on
the Principal Market and shall not have been suspended from trading thereon
during the Pricing Period and the Company shall not have been notified of any
pending or threatened proceeding or other action to suspend the trading of the
Common Stock;

 

                            iii.            the Company has complied with its
obligations and is otherwise not in material breach of or in material default
under, this Agreement, the Registration Rights Agreement or any other agreement
executed in connection herewith which has not been cured prior to delivery to
the Investor of the applicable Put Notice;

 

     

 



4

 

 

                       iv.            no injunction shall have been issued and
remain in force, or action commenced by a governmental authority which has not
been stayed or abandoned, prohibiting the purchase or the issuance of the
Securities; and

 

                              v.            the issuance of the Securities will
not violate any shareholder approval requirements of the Principal Market.

 

If any of the events described in clauses (i) through (v) above occurs during a
Pricing Period, then the Investor shall have no obligation to purchase the Put
Amount of Common Stock set forth in the applicable Put Notice.

 

2.5              MECHANICS OF PURCHASE OF SHARES BY INVESTOR. Subject to the
satisfaction of the conditions set forth in Sections 2.6, 7 and 8 of this
Agreement, the closing of the purchase by the Investor of Securities (a
“Closing”) shall occur on the date which is no earlier than five (5) Trading
Days prior to and no later than seven (7) Trading Days following the applicable
Put Notice Date (each a “Closing Date”). On each such Closing Date, if the
Company’s transfer agent is participating in The Depository Trust Company
(“DTC”) Fast Automated Securities Transfer (“FAST”) program and that the
Securities are eligible for inclusion in the FAST program, the Company shall use
all commercially reasonable efforts to cause its transfer agent to
electronically transmit the Securities to be issued to the Investor on such date
by crediting the account of the Investor’s prime broker (as specified by the
Investor in a Put Settlement Sheet) with DTC through its DWAC service. If the
Company is not DWAC eligible or the Company is under DTC “chill” on such Closing
Date, the Company shall deliver to the Investor pursuant to this Agreement,
certificates representing the Securities to be issued to the Investor on such
date and registered in the name of the Investor (the “Certificate”). On such
Closing Date, after receipt of confirmation of delivery of such Securities to
the Investor, the Investor shall disburse the funds constituting the Purchase
Amount to the Company’s designated account by wire transfer of (i) immediately
available funds if the Investor receives the Securities by 9:30 a.m. (Pacific
time) or (ii) next day available funds if the Investor receives the Securities
thereafter.

 

2.6              OVERALL LIMIT ON COMMON STOCK ISSUABLE. Notwithstanding
anything contained herein to the contrary, if during the Open Period the Company
becomes listed on an exchange that limits the number of shares of Common Stock
that may be issued without shareholder approval, then the number of Shares
issuable by the Company and purchasable by the Investor, shall not exceed that
number of the shares of Common Stock that may be issuable without shareholder
approval (the “Maximum Common Stock Issuance”). If such issuance of shares of
Common Stock could cause a delisting on the Principal Market, then the Maximum
Common Stock Issuance shall first be approved by the Company’s shareholders in
accordance with applicable law and the By-laws and the Articles of Incorporation
of the Company, if such issuance of shares of Common Stock could cause a
delisting on the Principal Market. The parties understand and agree that the
Company’s failure to seek or obtain such shareholder approval shall in no way
adversely affect the validity and due authorization of the issuance and sale of
Securities or the Investor’s obligation in accordance with the terms and
conditions hereof to purchase a number of Shares in the aggregate up to the
Maximum Common Stock Issuance limitation, and that such approval pertains only
to the applicability of the Maximum Common Stock Issuance limitation provided in
this Section 2.6.

 

2.7              LIMITATION ON AMOUNT OF OWNERSHIP. Notwithstanding anything to
the contrary in this Agreement, in no event shall the Investor be entitled to
purchase that number of Shares, which when added to the sum of the number of
shares of Common Stock beneficially owned (as such term is defined under Section
13(d) and Rule 13d-3 of the 1934 Act), by the Investor, would exceed 9.99% of
the number of shares of Common Stock outstanding on the Closing Date, as
determined in accordance with Rule 13d-1(j) of the 1934 Act.

 

SECTION III

INVESTOR’S REPRESENTATIONS, WARRANTIES AND COVENANTS

The Investor represents and warrants to the Company, and covenants, that:

 

3.1              SOPHISTICATED INVESTOR. The Investor has, by reason of its
business and financial experience, such knowledge, sophistication and experience
in financial and business matters and in making investment decisions of this
type that it is capable of (i) evaluating the merits and risks of an investment
in the Securities and making an informed investment decision; (ii) protecting
its own interest; and (iii) bearing the economic risk of such investment for an
indefinite period of time.

 

3.2              AUTHORIZATION; ENFORCEMENT. This Agreement has been duly and
validly authorized, executed and delivered on behalf of the Investor and is a
valid and binding agreement of the Investor enforceable against the Investor in
accordance with its terms, subject as to enforceability to general principles of
equity and to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.

 



 



5

 

 

3.3              SECTION 9 OF THE 1934 ACT. During the term of this Agreement,
the Investor will comply with the provisions of Section 9 of the 1934 Act, and
the rules promulgated thereunder, with respect to transactions involving the
Common Stock. During the term of this Agreement, including without limitation
any time after the “Effective Date,” the Investor, and its control persons,
affiliates, principals and advisors, and any other person or entity acting by,
through or in conjunction with any of them, shall not conduct or participate in
any short selling or hedging of the Company’s common stock that is the subject
of this Agreement or the Registration Rights Agreement.

 

3.4              ACCREDITED INVESTOR. The Investor is an “accredited investor”
as that term is defined in Rule 501(a) of Regulation D of the 1933 Act.

 

3.5              NO CONFLICTS. The execution, delivery and performance of the
Registered Offering Transaction Documents by the Investor and the consummation
by the Investor of the transactions contemplated hereby and thereby will not
result in a violation of limited liability company agreement or other
organizational documents of the Investor.

 

3.6              OPPORTUNITY TO DISCUSS. The Investor has received all materials
relating to the Company’s business, finance and operations which it has
requested. The Investor has had an opportunity to discuss the business,
management and financial affairs of the Company with the Company’s management.

 

3.7              INVESTMENT PURPOSES. The Investor is purchasing the Securities
for its own account for investment purposes and not with a view towards
distribution and agrees to resell or otherwise dispose of the Securities solely
in accordance with the registration provisions of the 1933 Act (or pursuant to
an exemption from such registration provisions).

 

3.8              NO REGISTRATION AS A DEALER. The Investor is not and will not
be required to be registered as a “dealer” under the 1934 Act, either as a
result of its execution and performance of its obligations under this Agreement
or otherwise.

 

3.9              GOOD STANDING. The Investor is a limited liability company,
duly organized, validly existing and in good standing in the State of Wyoming.

 

3.10          TAX LIABILITIES. The Investor understands that it is liable for
its own tax liabilities.

 

3.11          REGULATION M. The Investor will comply with Regulation M under the
1934 Act, if applicable.

 

3.12          General Solicitation. The Investor is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.

 

3.13          TRANSFER RESTRICTIONS. The Securities may only be disposed of in
compliance with federal and state securities laws. In connection with any
transfer of Securities other than pursuant to an effective registration
statement or Rule 144, to the Company or to an affiliate of the Investor, the
Company may require the transferor thereof to provide to the Company an opinion
of counsel selected by the transferor and reasonably acceptable to the Company,
the form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Securities under the 1933 Act; provided, however, that in connection
with any transfer of Securities pursuant to Rule 144, the Company may require
the transferor to provide a customary Rule 144 sellers representation letter. As
a condition of transfer, any such transferee shall agree in writing to be bound
by the terms of this Agreement and shall have the rights of the Investor under
this Agreement and the Registration Rights Agreement, as to issued Securities
only.

 

SECTION IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as set forth in the Schedules attached hereto, or as disclosed on the
Company’s SEC Documents, the Company represents and warrants to the Investor
that:

 



 



6

 

 

4.1              ORGANIZATION AND QUALIFICATION. The Company is a corporation
duly organized and validly existing in good standing under the laws of the State
of Delaware, and has the requisite corporate power and authorization to own its
properties and to carry on its business as now being conducted. Both the Company
and the companies it owns or controls (“Subsidiaries”) are duly qualified to do
business and are in good standing in every jurisdiction in which its ownership
of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, “Material Adverse Effect” means a change, event,
circumstance, effect or state of facts that has had or is reasonably likely to
have, a material adverse effect on the business, properties, assets, operations,
results of operations, financial condition or prospects of the Company and its
Subsidiaries, if any, taken as a whole, or on the transactions contemplated
hereby or by the agreements and instruments to be entered into in connection
herewith, or on the authority or ability of the Company to perform its
obligations under the Registered Offering Transaction Documents.

 

4.2              AUTHORIZATION; ENFORCEMENT; COMPLIANCE WITH OTHER INSTRUMENTS.

 

                                i.            The Company has the requisite
corporate power and authority to enter into and perform the Registered Offering
Transaction Documents, and to issue the Securities in accordance with the terms
hereof and thereof.

 

                              ii.            The execution and delivery of the
Registered Offering Transaction Documents by the Company and the consummation by
it of the transactions contemplated hereby and thereby, including without
limitation the issuance of the Securities pursuant to this Agreement, have been
duly and validly authorized by the Company’s board of directors and no further
consent or authorization is required by the Company, its board of directors, or
its shareholders.

 

                            iii.            The Registered Offering Transaction
Documents have been duly and validly executed and delivered by the Company.

 

                            iv.            The Registered Offering Transaction
Documents constitute the valid and binding obligations of the Company
enforceable against the Company in accordance with their terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies.

 

4.3              CAPITALIZATION. As of the date hereof, the authorized capital
stock of the Company consists of, 100,000,000 shares of the Common Stock, par
value $.00001 per share, of which 46,585,814 were issued and outstanding as of
June 23, 2016. All of such outstanding shares have been, or upon issuance will
be, validly issued and are fully paid and non-assessable.

 

Except as disclosed in the Company’s publicly available filings with the SEC or
as otherwise set forth on Schedule 4.3:

 

                                i.            no shares of the Company’s capital
stock are subject to preemptive rights or any other similar rights or any liens
or encumbrances suffered or permitted by the Company;

 

                              ii.            there are no outstanding debt
securities;

 

                            iii.            there are no outstanding shares of
capital stock, options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries;

 

                            iv.            there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of their securities under the 1933 Act (except the
Registration Rights Agreement);

 



 



7

 

 

                              v.            there are no outstanding securities
of the Company or any of its Subsidiaries which contain any redemption or
similar provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries;

 

                            vi.            there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Securities as described in this Agreement;

 

                          vii.            the Company does not have any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement; and

 

                        viii.            there is no dispute as to the
classification of any shares of the Company’s capital stock.

 

The Company has furnished to the Investor, or the Investor has had access
through EDGAR to, true and correct copies of the Company’s Articles of
Incorporation, as in effect on the date hereof (the “Articles of
Incorporation”), and the Company’s By-laws, as in effect on the date hereof (the
“By-laws”), and the terms of all securities convertible into or exercisable for
Common Stock and the material rights of the holders thereof in respect thereto.

 

4.4              ISSUANCE OF SHARES. As of the Effective Date, the Company will
have reserved the amount of Shares included in the Registration Statement for
issuance pursuant to the Registered Offering Transaction Documents, which will
have been duly authorized and reserved (subject to adjustment pursuant to the
Company’s covenant set forth in Section 5.5 below) pursuant to this Agreement.
Upon issuance in accordance with this Agreement, the Securities will be validly
issued, fully paid for and non-assessable and free from all taxes, liens and
charges with respect to the issuance thereof. In the event the Company cannot
reserve a sufficient number of Shares for issuance pursuant to this Agreement,
the Company will use its best efforts to authorize and reserve for issuance the
number of Shares required for the Company to perform its obligations hereunder
as soon as reasonably practicable.

 

4.5              NO CONFLICTS. The execution, delivery and performance of the
Registered Offering Transaction Documents by the Company and the consummation by
the Company of the transactions contemplated hereby and thereby will not (i)
result in a violation of the Articles of Incorporation or the By-laws; or (ii)
conflict with, or constitute a material default (or an event which with notice
or lapse of time or both would become a material default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any material agreement, contract, indenture mortgage, indebtedness or instrument
to which the Company or any of its Subsidiaries is a party, or to the Company’s
knowledge result in a violation of any law, rule, regulation, order, judgment or
decree (including United States federal and state securities laws and
regulations and the rules and regulations of the Principal Market or principal
securities exchange or trading market on which the Common Stock is traded or
listed) applicable to the Company or any of its Subsidiaries or by which any
property or asset of the Company or any of its Subsidiaries is bound or
affected. Neither the Company nor its Subsidiaries is in violation of any term
of, or in default under, the Articles of Incorporation or the By-laws or their
organizational charter or by-laws, respectively, or any contract, agreement,
mortgage, indebtedness, indenture, instrument, judgment, decree or order or any
statute, rule or regulation applicable to the Company or its Subsidiaries,
except for possible conflicts, defaults, terminations, amendments,
accelerations, cancellations and violations that would not individually or in
the aggregate have or constitute a Material Adverse Effect. The business of the
Company and its Subsidiaries is not being conducted, and shall not be conducted,
in violation of any law, statute, ordinance, rule, order or regulation of any
governmental authority or agency, regulatory or self-regulatory agency, or
court, except for possible violations the sanctions for which either
individually or in the aggregate would not have a Material Adverse Effect.
Except as specifically contemplated by this Agreement and as required under the
1933 Act or any securities laws of any states, to the Company’s knowledge, the
Company is not required to obtain any consent, authorization, permit or order
of, or make any filing or registration (except the filing of a registration
statement as outlined in the Registration Rights Agreement between the parties)
with, any court, governmental authority or agency, regulatory or self-regulatory
agency or other third party in order for it to execute, deliver or perform any
of its obligations under, or contemplated by, the Registered Offering
Transaction Documents in accordance with the terms hereof or thereof. All
consents, authorizations, permits, orders, filings and registrations which the
Company is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the date hereof and are in full force and
effect as of the date hereof. The Company and its Subsidiaries are unaware of
any facts or circumstances which might give rise to any of the foregoing. The
Company is not, and will not be, in violation of the listing requirements of the
Principal Market as in effect on the date hereof and on each of the Closing
Dates and is not aware of any facts which would reasonably lead to delisting of
the Common Stock by the Principal Market in the foreseeable future.

 



 



8

 

 

4.6              SEC DOCUMENTS; FINANCIAL STATEMENTS. As of the date hereof, the
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC pursuant to the reporting requirements
of the 1934 Act (all of the foregoing filed prior to the date hereof and all
exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein, and amendments thereto, being
hereinafter referred to as the “SEC Documents”). The Company has delivered to
the Investor or its representatives, or they have had access through EDGAR to,
true and complete copies of the SEC Documents. As of their respective filing
dates, the SEC Documents complied in all material respects with the requirements
of the 1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC or the time they were amended, if amended, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. As of their
respective dates, the financial statements of the Company included in the SEC
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, by a firm that is a member of the
Public Companies Accounting Oversight Board (“PCAOB”) consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other written
information provided by or on behalf of the Company to the Investor which is not
included in the SEC Documents, including, without limitation, information
referred to in Section 4.3 of this Agreement, contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstance under which they are or
were made, not misleading. To the Company’s knowledge, neither the Company nor
any of its Subsidiaries or any of their officers, directors, employees or agents
have provided the Investor with any material, nonpublic information which was
not publicly disclosed prior to the date hereof and any material, nonpublic
information provided to the Investor by the Company or its Subsidiaries or any
of their officers, directors, employees or agents prior to any Closing Date
shall be publicly disclosed by the Company prior to such Closing Date.

 

4.7              ABSENCE OF CERTAIN CHANGES. Except as otherwise set forth in
the SEC Documents, the Company does not intend to change the business operations
of the Company in any material way. The Company has not taken any steps, and
does not currently expect to take any steps, to seek protection pursuant to any
bankruptcy law nor does the Company or its Subsidiaries have any knowledge or
reason to believe that its creditors intend to initiate involuntary bankruptcy
proceedings.

 

4.8              ABSENCE OF LITIGATION AND/OR REGULATORY PROCEEDINGS. Except as
set forth in the SEC Documents, there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
executive officers of Company or any of its Subsidiaries, threatened against or
affecting the Company, the Common Stock or any of the Company’s Subsidiaries or
any of the Company’s or the Company’s Subsidiaries’ officers or directors in
their capacities as such, in which an adverse decision could have a Material
Adverse Effect.

 

4.9              ACKNOWLEDGMENT REGARDING INVESTOR’S PURCHASE OF SHARES. The
Company acknowledges and agrees that the Investor is acting solely in the
capacity of an arm’s length purchaser with respect to the Registered Offering
Transaction Documents and the transactions contemplated hereby and thereby. The
Company further acknowledges that the Investor is not acting as a financial
advisor or fiduciary of the Company (or in any similar capacity) with respect to
the Registered Offering Transaction Documents and the transactions contemplated
hereby and thereby and any advice given by the Investor or any of its respective
representatives or agents in connection with the Registered Offering Transaction
Documents and the transactions contemplated hereby and thereby is merely
incidental to the Investor’s purchase of the Securities, and is not being relied
on by the Company. The Company further represents to the Investor that the
Company’s decision to enter into the Registered Offering Transaction Documents
has been based solely on the independent evaluation by the Company and its
representatives.

 

4.10          NO UNDISCLOSED EVENTS, LIABILITIES, DEVELOPMENTS OR CIRCUMSTANCES.
Except as set forth in the SEC Documents or required with respect to the
Registered Offering Transaction Documents, as of the date hereof, no event,
liability, development or circumstance has occurred or exists, or to the
Company’s knowledge is contemplated to occur, with respect to the Company or its
Subsidiaries or their respective business, properties, assets, prospects,
operations or financial condition, that would be required to be disclosed by the
Company under applicable securities laws on a registration statement filed with
the SEC relating to an issuance and sale by the Company of its Common Stock and
which has not been publicly announced.



 



9

 

 

 

4.11          EMPLOYEE RELATIONS. Neither the Company nor any of its
Subsidiaries is involved in any union labor dispute nor, to the knowledge of the
Company or any of its Subsidiaries, is any such dispute threatened. Neither the
Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that relations with
their employees are good. No executive officer (as defined in Rule 501(f) of the
1933 Act) has notified the Company that such officer intends to leave the
Company’s employ or otherwise terminate such officer’s employment with the
Company.

 

4.12          INTELLECTUAL PROPERTY RIGHTS. The Company and its Subsidiaries own
or possess adequate rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted. Except as set forth in the SEC Documents, none of
the Company’s trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, government authorizations, trade secrets or other
intellectual property rights necessary to conduct its business as now or as
proposed to be conducted have expired or terminated, or are expected to expire
or terminate within two (2) years from the date of this Agreement. The Company
and its Subsidiaries do not have any knowledge of any infringement by the
Company or its Subsidiaries of trademark, trade name rights, patents, patent
rights, copyrights, inventions, licenses, service names, service marks, service
mark registrations, trade secret or other similar rights of others, or of any
such development of similar or identical trade secrets or technical information
by others and, except as set forth in the SEC Documents, there is no claim,
action or proceeding being made or brought against, or to the Company’s
knowledge, being threatened against, the Company or its Subsidiaries regarding
trademark, trade name, patents, patent rights, invention, copyright, license,
service names, service marks, service mark registrations, trade secret or other
infringement; and the Company and its Subsidiaries are unaware of any facts or
circumstances which might give rise to any of the foregoing. The Company and its
Subsidiaries have taken commercially reasonable security measures to protect the
secrecy, confidentiality and value of all of their intellectual properties.

 

4.13          ENVIRONMENTAL LAWS. The Company and its Subsidiaries (i) are, to
the knowledge of the management and directors of the Company and its
Subsidiaries, in compliance with any and all applicable foreign, federal, state
and local laws and regulations relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminants (“Environmental Laws”); (ii) have, to the knowledge of the
management and directors of the Company, received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses as currently conducted; and (iii) are in compliance, to
the knowledge of the management and directors of the Company, with all terms and
conditions of any such permit, license or approval where, in each of the three
(3) foregoing cases, the failure to so comply would have, individually or in the
aggregate, a Material Adverse Effect.

 

4.14          TITLE. The Company and its Subsidiaries have good and marketable
title to all personal property owned by them which is material to the business
of the Company and its Subsidiaries, in each case free and clear of all liens,
encumbrances and defects except such as are described in the SEC Documents or
such as do not materially affect the value of such property and do not interfere
with the use made and proposed to be made of such property by the Company or any
of its Subsidiaries. Any real property and facilities held under lease by the
Company or any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.

 

4.15          INSURANCE. Each of the Company’s Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company reasonably believes to be
prudent and customary in the businesses in which the Company and its
Subsidiaries are engaged. The Company received a non-causal notice of
non-renewal from its prior insurer and therefore went out to bid for its
insurance requirements and chose to proceed with another provider and is
currently fully covered.

 



 



10

 

 

4.16          REGULATORY PERMITS. The Company and its Subsidiaries have in full
force and effect all certificates, approvals, authorizations and permits from
the appropriate federal, state, local or foreign regulatory authorities and
comparable foreign regulatory agencies, necessary to own, lease or operate their
respective properties and assets and conduct their respective businesses in the
manner currently being conducted, and neither the Company nor any such
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any such certificate, approval, authorization or permit, except
for such certificates, approvals, authorizations or permits which if not
obtained, or such revocations or modifications which, would not have a Material
Adverse Effect.

 

4.17          INTERNAL ACCOUNTING CONTROLS. Except as otherwise set forth in the
SEC Documents, the Company and each of its Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles by a firm with membership to the PCAOB and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. As of
the date of this Agreement, the Investor acknowledges having been advised that
the Company’s internal controls over financial reporting, as disclosed in the
Company’s Securities Act disclosures, are not effective. The Investor
acknowledges having had the opportunity to conduct its own due diligence into
the Company’s internal controls over financial reporting, and is satisfied that
for the purposes of this Agreement and the Registration Rights Agreement, the
Company has acceptable reasonable and appropriate financial and reporting
protocols in effect.

 

4.18          NO MATERIALLY ADVERSE CONTRACTS, ETC. Neither the Company nor any
of its Subsidiaries is subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation which in the
judgment of the Company’s officers has or is expected in the future to have a
Material Adverse Effect. Neither the Company nor any of its Subsidiaries is a
party to any contract or agreement which in the judgment of the Company’s
officers has or is expected to have a Material Adverse Effect.

 

4.19          TAX STATUS. The Company and each of its Subsidiaries has made or
filed all United States federal and state income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject
(unless and only to the extent that the Company and each of its Subsidiaries has
set aside on its books provisions reasonably adequate for the payment of all
unpaid and unreported taxes) and has paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith and has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim.

 

4.20          CERTAIN TRANSACTIONS. Except as set forth in the SEC Documents and
except for transactions pursuant to which the Company makes payments in the
ordinary course of business upon terms no less favorable than the Company could
obtain from disinterested third parties and other than the grant of stock
options disclosed in the SEC Documents, none of the officers, directors, or
employees of the Company is presently a party to any transaction with the
Company or any of its Subsidiaries (other than for services as employees,
consultants, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any corporation, partnership, trust or other entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner, such that disclosure would be required in
the SEC Documents..

 

4.21          DILUTIVE EFFECT. The Company understands and acknowledges that the
number of shares of Common Stock issuable upon purchases pursuant to this
Agreement will increase in certain circumstances including, but not necessarily
limited to, the circumstance wherein the trading price of the Common Stock
declines during the period between the Effective Date and the end of the Open
Period. The Company’s executive officers and directors have studied and fully
understand the nature of the transactions contemplated by this Agreement and
recognize that they have a potential dilutive effect on the shareholders of the
Company. The board of directors of the Company has concluded, in its good faith
business judgment, and with full understanding of the implications, that such
issuance is in the best interests of the Company. The Company specifically
acknowledges that, subject to such limitations as are expressly set forth in the
Registered Offering Transaction Documents, its obligation to issue shares of
Common Stock upon purchases pursuant to this Agreement is absolute and
unconditional regardless of the dilutive effect that such issuance may have on
the ownership interests of other shareholders of the Company.

 



 



11

 

 

4.22          LOCK-UP. The Company shall cause its officers, insiders,
directors, and affiliates or other related parties under control of the Company,
to refrain from selling Common Stock during each Pricing Period.

 

4.23          NO GENERAL SOLICITATION. Neither the Company, nor any of its
affiliates, nor any person acting on its behalf, has engaged in any form of
general solicitation or general advertising (within the meaning of Regulation D)
in connection with the offer or sale of the Common Stock to be offered as set
forth in this Agreement.

 

4.24          NO BROKERS, FINDERS OR FINANCIAL ADVISORY FEES OR COMMISSIONS. No
brokers, finders or financial advisory fees or commissions will be payable by
the Company, its agents or Subsidiaries, with respect to the transactions
contemplated by this Agreement.

 

SECTION V

COVENANTS OF THE COMPANY

 

5.1              BEST EFFORTS. The Company shall use all commercially reasonable
efforts to timely satisfy each of the conditions set forth in Section 7 of this
Agreement.

 

5.2              REPORTING STATUS. Until one of the following occurs, the
Company shall file all reports required to be filed with the SEC pursuant to the
1934 Act, and the Company shall not terminate its status, or take an action or
fail to take any action, which would terminate its status as a reporting company
under the 1934 Act: (i) this Agreement terminates pursuant to Section 8 and the
Investor has the right to sell all of the Securities without volume restrictions
pursuant to Rule 144 promulgated under the 1933 Act, or such other exemption, or
(ii) the date on which the Investor has sold all the Securities and this
Agreement has been terminated pursuant to Section 8.

 

5.3              USE OF PROCEEDS. The Company will use the proceeds from the
sale of the Securities (excluding amounts paid or to be paid by the Company for
fees as set forth in the Registered Offering Transaction Documents, if any) for
general corporate and working capital purposes and acquisitions or assets,
businesses or operations or for other purposes that the board of directors of
the Company, in its good faith deem to be in the best interest of the Company.

 

5.4              FINANCIAL INFORMATION. During the Open Period, the Company
agrees to make available to the Investor via EDGAR or other electronic means the
following documents and information on the forms set forth: (i) within five (5)
Trading Days after the filing thereof with the SEC, a copy of its Annual Reports
on Form 10-K, its Quarterly Reports on Form 10-Q, any Current Reports on Form
8-K and any Registration Statements or amendments filed pursuant to the 1933
Act; (ii) copies of any notices and other information made available or given to
the shareholders of the Company generally, contemporaneously with the making
available or giving thereof to the shareholders; and (iii) within two (2)
calendar days of filing or delivery thereof, copies of all documents filed with,
and all correspondence sent to, the Principal Market, any securities exchange or
market, or the Financial Industry Regulatory Association, unless such
information is material nonpublic information.

 

5.5              RESERVATION OF SHARES. The Company shall take all action
necessary to at all times have authorized, and reserved the amount of Shares
included in the Registration Statement for issuance pursuant to the Registered
Offering Transaction Documents. In the event that the Company determines that it
does not have a sufficient number of authorized shares of Common Stock to
reserve and keep available for issuance as described in this Section 5.5, the
Company shall use all commercially reasonable efforts to increase the number of
authorized shares of Common Stock by seeking shareholder approval for the
authorization of such additional shares.

 

5.6              LISTING. The Company shall use all commercially reasonable
efforts to promptly secure and maintain the listing of all of the Registrable
Securities (as defined in the Registration Rights Agreement) on the Principal
Market and each other national securities exchange and automated quotation
system, if any, upon which shares of Common Stock are then listed (subject to
official notice of issuance) and shall maintain, such listing of all Registrable
Securities from time to time issuable under the terms of the Registered Offering
Transaction Documents. Neither the Company nor any of its Subsidiaries shall
take any action which would be reasonably expected to result in the delisting or
suspension of the Common Stock on the Principal Market (excluding suspensions of
not more than one (1) Trading Day resulting from business announcements by the
Company). The Company shall promptly provide to the Investor copies of any
notices it receives from the Principal Market regarding the continued
eligibility of the Common Stock for listing on such automated quotation system
or securities exchange. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 5.6.



 



12

 

 

 

5.7              TRANSACTIONS WITH AFFILIATES. The Company shall not, and shall
cause each of its Subsidiaries not to, enter into, amend, modify or supplement,
or permit any Subsidiary to enter into, amend, modify or supplement, any
agreement, transaction, commitment or arrangement with any of its or any
Subsidiary’s officers, directors, persons who were officers or directors at any
time during the previous two (2) years, shareholders who beneficially own 10% or
more of the Common Stock, or Affiliates or with any individual related by blood,
marriage or adoption to any such individual or with any entity in which any such
entity or individual owns a 10% or more beneficial interest (each a “Related
Party”), except for (i) customary employment arrangements and benefit programs
on reasonable terms, (ii) any agreement, transaction, commitment or arrangement
on an arms-length basis on terms no less favorable than terms which would have
been obtainable from a disinterested third party other than such Related Party,
or (iii) any agreement, transaction, commitment or arrangement which is approved
by a majority of the disinterested directors of the Company. For purposes
hereof, any director who is also an officer of the Company or any Subsidiary of
the Company shall not be a disinterested director with respect to any such
agreement, transaction, commitment or arrangement. “Affiliate” for purposes
hereof means, with respect to any person or entity, another person or entity
that, directly or indirectly, (i) has a 10% or more equity interest in that
person or entity, (ii) has 10% or more common ownership with that person or
entity, (iii) controls that person or entity, or (iv) is under common control
with that person or entity. “Control” or “Controls” for purposes hereof means
that a person or entity has the power, directly or indirectly, to conduct or
govern the policies of another person or entity.

 

5.8              FILING OF FORM 8-K. On or before the date which is four (4)
Trading Days after the Execution Date, the Company shall file a Current Report
on Form 8-K with the SEC describing the terms of the transaction contemplated by
the Registered Offering Transaction Documents in the form required by the 1934
Act, if such filing is required.

 

5.9              CORPORATE EXISTENCE. The Company shall use all commercially
reasonable efforts to preserve and continue the corporate existence of the
Company.

 

5.10          NOTICE OF CERTAIN EVENTS AFFECTING REGISTRATION; SUSPENSION OF
RIGHT TO MAKE A PUT. The Company shall promptly notify the Investor upon the
occurrence of any of the following events in respect of a Registration Statement
or related prospectus in respect of an offering of the Securities: (i) receipt
of any request for additional information by the SEC or any other federal or
state governmental authority during the period of effectiveness of the
Registration Statement for amendments or supplements to the Registration
Statement or related prospectus; (ii) the issuance by the SEC or any other
federal or state governmental authority of any stop order suspending the
effectiveness of any Registration Statement or the initiation of any proceedings
for that purpose; (iii) receipt of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Securities for sale in any jurisdiction or the initiation or notice of any
proceeding for such purpose; (iv) the happening of any event that makes any
statement made in such Registration Statement or related prospectus or any
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or that requires the making of any changes in the
Registration Statement, related prospectus or documents so that, in the case of
a Registration Statement, it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, and that in the case of
the related prospectus, it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and (v) the Company’s reasonable
determination that a post-effective amendment or supplement to the Registration
Statement would be appropriate, and the Company shall promptly make available to
Investor any such supplement or amendment to the related prospectus. The Company
shall not deliver to Investor any Put Notice during the continuation of any of
the foregoing events in this Section 5.10.

 

5.11          TRANSFER AGENT. Upon effectiveness of the Registration Statement,
and for so long as the Registration Statement is effective, following delivery
of a Put Notice, the Company shall deliver instructions to its transfer agent to
issue Shares to the Investor that are covered for resale by the Registration
Statement free of restrictive legends.

 

5.12          ACKNOWLEDGEMENT OF TERMS. The Company hereby represents and
warrants to the Investor that: (i) it is voluntarily entering into this
Agreement of its own freewill, (ii) it is not entering this Agreement under
economic duress, (iii) the terms of this Agreement are reasonable and fair to
the Company, and (iv) the Company has had independent legal counsel of its own
choosing review this Agreement, advise the Company with respect to this
Agreement, and represent the Company in connection with this Agreement.



 



13

 

 

 

SECTION VI

CONDITIONS OF THE COMPANY’S ELECTION TO SELL

 

There is no obligation hereunder of the Company to issue and sell the Securities
to the Investor. However, an election by the Company to issue and sell the
Securities hereunder, from time to time as permitted hereunder, is further
subject to the satisfaction, at or before each Closing Date, of each of the
following conditions set forth below. These conditions are for the Company’s
sole benefit and may be waived by the Company at any time in its sole
discretion.

 

6.1              The Investor shall have executed this Agreement and the
Registration Rights Agreement and delivered the same to the Company.

 

6.2              The Investor shall have delivered to the Company a Put
Settlement Sheet in the form attached here to as Exhibit C on the Put Notice
Date.

 

6.3              No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

 

SECTION VII

FURTHER CONDITIONS OF THE INVESTOR’S OBLIGATION TO PURCHASE

 

The obligation of the Investor hereunder to purchase Securities is subject to
the satisfaction, on or before each Closing Date, of each of the following
conditions set forth below.

 

7.1                 The Company shall have executed the Registered Offering
Transaction Documents and delivered the same to the Investor.

 

7.2                 The Common Stock shall be authorized for quotation on the
Principal Market and trading in the Common Stock shall not have been suspended
by the Principal Market or the SEC, at any time beginning on the date hereof and
through and including the respective Closing Date (excluding suspensions of not
more than one (1) Trading Day resulting from business announcements by the
Company, provided that such suspensions occur prior to the Company’s delivery of
the Put Notice related to such Closing).

 

7.3                 The representations and warranties of the Company shall be
true and correct in all material respects as of the date when made and as of the
applicable Closing Date as though made at that time and the Company shall have
materially performed, satisfied and complied with the covenants, agreements and
conditions required by the Registered Offering Transaction Documents to be
performed, satisfied or complied with by the Company on or before such Closing
Date. The Investor may request an update as of such Closing Date regarding the
representation contained in Section 4.3.

 

7.4                 The Company shall have executed and delivered to the
Investor the certificates representing, or have executed electronic book-entry
transfer of, the Securities (in such denominations as the Investor shall
request) being purchased by the Investor at such Closing.

 

7.5                 The board of directors of the Company shall have adopted
resolutions consistent with Section 4.2(ii) (the “Resolutions”) and such
Resolutions shall not have been materially amended or rescinded prior to such
Closing Date.

 

7.6                 No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.

 

 



14

 

 



7.7                 The Registration Statement shall be effective on each
Closing Date and no stop order suspending the effectiveness of the Registration
statement shall be in effect or to the Company’s knowledge shall be pending or
threatened. Furthermore, on each Closing Date (i) neither the Company nor the
Investor shall have received notice that the SEC has issued or intends to issue
a stop order with respect to such Registration Statement or that the SEC
otherwise has suspended or withdrawn the effectiveness of such Registration
Statement, either temporarily or permanently, or intends or has threatened to do
so (unless the SEC’s concerns have been addressed), and (ii) no other suspension
of the use or withdrawal of the effectiveness of such Registration Statement or
related prospectus shall exist.

 

7.8                 At the time of each Closing, the Registration Statement
(including information or documents incorporated by reference therein) and any
amendments or supplements thereto shall not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading or which would
require public disclosure or an update supplement to the prospectus.

 

7.9                 If applicable, the shareholders of the Company shall have
approved the issuance of any Shares in excess of the Maximum Common Stock
Issuance in accordance with Section 2.6 or the Company shall have obtained
appropriate approval pursuant to the requirements of Delaware law and the
Company’s Articles of Incorporation and By-laws.

 

7.10             The conditions to such Closing set forth in Section 2.4 shall
have been satisfied on or before such Closing Date.

 

7.11             The Company shall have certified to the Investor the number of
Shares of Common Stock outstanding when a Put Notice is given to the Investor.
The Company’s delivery of a Put Notice to the Investor constitutes the Company’s
certification of the existence of the necessary number of shares of Common Stock
reserved for issuance.

 

SECTION VIII

TERMINATION

 

This Agreement shall terminate upon any of the following events:

 

                                i.            when the Investor has purchased an
aggregate of Five Million Dollars ($5,000,000) in the Common Stock of the
Company pursuant to this Agreement;

 

                              ii.            on the date which is thirty-six
(36) months after the Effective Date; or

 

                            iii.            at such time that the Registration
Statement is no longer in effect; or

 

                            iv.            at any time at the election of the
Company upon 15 days written notice.

 

Any and all shares, or penalties, if any, due under this Agreement shall be
immediately payable and due upon termination of this Agreement.



 

SECTION IX

SUSPENSION

 

This Agreement shall be suspended upon any of the following events, and shall
remain suspended until such event is rectified:

 

                                i.            The trading of the Common Stock is
suspended by the SEC, the Principal Market or FINRA for a period of two (2)
consecutive Trading Days during the Open Period; or,

 

                              ii.            The Common Stock ceases to be
registered under the 1934 Act or listed or traded on the Principal Market or the
Registration Statement is no longer effective (except as permitted hereunder).

 

Immediately upon the occurrence of one of the above-described events, the
Company shall send written notice of such event to the Investor.

 

 



15

 

 



SECTION X

INDEMNIFICATION

 

In consideration of the parties mutual obligations set forth in the Registered
Offering Transaction Documents, each of the parties (in such capacity, an
“Indemnitor”) shall defend, protect, indemnify and hold harmless the other and
all of the other party’s shareholders, officers, directors, employees, counsel,
and direct or indirect investors and any of the foregoing person’s agents or
other representatives (including, without limitation, those retained in
connection with the transactions contemplated by this Agreement) (collectively,
the “Indemnitees”) from and against any and all actions, causes of action,
suits, claims, losses, costs, penalties, fees, liabilities and damages, and
reasonable expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (i) any misrepresentation or breach of any
representation or warranty made by the Indemnitor or any other certificate,
instrument or document contemplated hereby or thereby; (ii) any breach of any
covenant, agreement or obligation of the Indemnitor contained in the Registered
Offering Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby; or (iii) any cause of action, suit or claim
brought or made against such Indemnitee by a third party and arising out of or
resulting from the execution, delivery, performance or enforcement of the
Registered Offering Transaction Documents or any other certificate, instrument
or document contemplated hereby or thereby, except insofar as any such
misrepresentation, breach or any untrue statement, alleged untrue statement,
omission or alleged omission is made in reliance upon and in conformity with
information furnished to Indemnitor which is specifically intended for use in
the preparation of any such Registration Statement, preliminary prospectus,
prospectus or amendments to the prospectus. To the extent that the foregoing
undertaking by the Indemnitor may be unenforceable for any reason, the
Indemnitor shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities which is permissible under applicable
law. The indemnity provisions contained herein shall be in addition to any cause
of action or similar rights Indemnitor may have, and any liabilities the
Indemnitor or the Indemnitees may be subject to.

 

SECTION XI

MISCELLANEOUS

 

11.1          Law Governing this Agreement. This Agreement shall be governed by,
and construed and interpreted in accordance with, the substantive laws of the
State of Colorado without giving effect to any conflict of laws rule or
principle that might require the application of the laws of another
jurisdiction. Any dispute, claim, suit, action or other legal proceeding arising
out of the transactions contemplated by this Agreement or the rights and
obligations of each of the parties shall be brought only in a competent court in
Denver, Colorado or in the federal courts of the United States of America
located in Denver, Colorado. The parties to this Agreement hereby irrevocably
waive any objection to jurisdiction and venue of any action instituted hereunder
and shall not assert any defense based on lack of jurisdiction or venue or based
upon forum non conveniens. The parties executing this Agreement and other
agreements referred to herein or delivered in connection herewith agree to
submit to the in personam jurisdiction of such courts. The prevailing party
shall be entitled to recover from the other party its reasonable attorney’s fees
and costs. In the event that any provision of this Agreement or any other
agreement delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any suit, action or proceeding in connection with this Agreement or
any other Transaction Documents by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.

 

11.2          LEGAL FEES; AND MISCELLANEOUS FEES. Except as otherwise set forth
in the Registered Offering Transaction Documents (including but not limited to
Section 5 of the Registration Rights Agreement), each party shall pay the fees
and expenses of its advisers, counsel, accountants and other experts, if any,
and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. Any
attorneys’ fees and expenses incurred by either the Company or the Investor in
connection with the preparation, negotiation, execution and delivery of any
amendments to this Agreement or relating to the enforcement of the rights of any
party, after the occurrence of any breach of the terms of this Agreement by
another party or any default by another party in respect of the transactions
contemplated hereunder, shall be paid on demand by the party which breached the
Agreement and/or defaulted, as the case may be. The Company shall pay all stamp
and other taxes and duties levied in connection with the issuance of any
Securities.

 

 



16

 

 



11.3          COUNTERPARTS. This Agreement may be executed in any number of
counterparts and by the different sivgnatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile transmission, PDF, electronic signature or other
similar electronic means with the same force and effect as if such signature
page were an original thereof.

 

11.4          HEADINGS; SINGULAR/PLURAL. The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement. Whenever required by the context of this
Agreement, the singular shall include the plural and masculine shall include the
feminine.

 

11.5          SEVERABILITY. If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

11.6          ENTIRE AGREEMENT; AMENDMENTS. This Agreement is the FINAL
AGREEMENT between the Company and the Investor with respect to the terms and
conditions set forth herein, and, the terms of this Agreement may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the Parties.

 

11.7          NOTICES. Any notices or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered (i) upon receipt, when delivered personally; (ii)
upon receipt, when sent by electronic mail (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses and email addresses for such communications
shall be:

 

If to the Company:

 

 

 

 

American Cannabis Company, Inc.

5690 Logan St. Unit A

Denver, CO 80216

Attn: Corey Hollister

Email: hollister@americancannabisconsulting.com

      If to the Investor:  

Tangiers Global, LLC

Caribe Plaza Office Building 6th Floor, Palmeras St. # 53

San Juan, PR 00901
Attn:

Email: admin@tangierscapital.com


Each party shall provide five (5) business days prior written notice to the
other party of any change in address or email address.

 

11.8          NO ASSIGNMENT. This Agreement may not be assigned.

 

11.9          NO THIRD PARTY BENEFICIARIES. This Agreement is intended for the
benefit of the parties hereto and is not for the benefit of, nor may any
provision hereof be enforced by, any other person.

 

11.10      SURVIVAL. The representations and warranties of the Company and the
Investor contained in Sections 3 and 4, the agreements and covenants set forth
in Section 5, the indemnification provisions set forth in Section 10 and this
Section 11, shall survive each of the Closings and the termination of this
Agreement.

 

 



17

 

 



11.11      PUBLICITY. The Company and the Investor shall consult with each other
in issuing any press releases or otherwise making public statements with respect
to the transactions contemplated hereby and no party shall issue any such press
release or otherwise make any such public statement without the prior consent of
the other party, which consent shall not be unreasonably withheld or delayed,
except that no prior consent shall be required if such disclosure is required by
law, as determined solely by the Company in consultation with its counsel. The
Investor acknowledges that this Agreement and all or part of the Registered
Offering Transaction Documents may be deemed to be “material contracts” as that
term is defined by Item 601(b)(10) of Regulation S-K, and that the Company may
therefore be required to file such documents as exhibits to reports or
registration statements filed under the 1933 Act or the 1934 Act. The Investor
further agrees that the status of such documents and materials as material
contracts shall be determined solely by the Company, in consultation with its
counsel.

 

11.12      EXCLUSIVITY. The Company shall not pursue an equity line transaction
similar to the transactions contemplated in this Agreement with any other person
or entity until the earlier of (i) the Effective Date and (ii) termination of
this Agreement in accordance with Section 8.

 

11.13      FURTHER ASSURANCES. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

11.14      NO STRICT CONSTRUCTION. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party, as the
parties mutually agree that each has had a full and fair opportunity to review
this Agreement and seek the advice of counsel on it.

 

11.15      REMEDIES. The Investor shall have all rights and remedies set forth
in this Agreement and the Registration Rights Agreement and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which the Investor has by law. Any
person having any rights under any provision of this Agreement shall be entitled
to enforce such rights specifically (without posting a bond or other security),
to recover damages by reason of any default or breach of any provision of this
Agreement, including the recovery of reasonable attorneys fees and costs, and to
exercise all other rights granted by law.

 

11.16      PAYMENT SET ASIDE. To the extent that the Company makes a payment or
payments to the Investor hereunder or under the Registration Rights Agreement or
the Investor enforces or exercises its rights hereunder or thereunder, and such
payment or payments or the proceeds of such enforcement or exercise or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, recovered from, disgorged by or are required to be refunded, repaid
or otherwise restored to the Company, a trustee, receiver or any other person
under any law (including, without limitation, any bankruptcy law, state or
federal law, common law or equitable cause of action), then to the extent of any
such restoration the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.

 

11.17 COMMITMENT FEE. Upon the date of execution of this Agreement, the Company
shall be required to issue to the Purchaser a 8% $50,000 promissory note as a
commitment fee (the “Commitment Fee Note”). In the event that the S-1 is
declared effective within 90 days following document execution, $25,000 will be
automatically deducted from the balance of the Commitment Fee Note. In the event
that the S-1 is declared effective within 135 days (but more than 90 days)
following document execution, $15,000 will be automatically deducted from the
balance of the Commitment Fee Note.



SECTION XII

NON-DISCLOSURE OF NON-PUBLIC INFORMATION

 

 



18

 

 



The Company shall not disclose non-public information to the Investor, its
advisors, or its representatives.

Nothing in the Registered Offering Transaction Documents shall require or be
deemed to require the Company to disclose non-public information to the Investor
or its advisors or representatives, and the Company represents that it does not
disseminate non-public information to any investors who purchase stock in the
Company in a public offering, to money Managing Members or to securities
analysts, provided, however, that notwithstanding anything herein to the
contrary, the Company will, as hereinabove provided, immediately notify the
advisors and representatives of the Investor and, if any, underwriters, of any
event or the existence of any circumstance (without any obligation to disclose
the specific event or circumstance) of which it becomes aware, constituting
non-public information (whether or not requested of the Company specifically or
generally during the course of due diligence by such persons or entities),
which, if not disclosed in the prospectus included in the Registration Statement
would cause such prospectus to include a material misstatement or to omit a
material fact required to be stated therein in order to make the statements,
therein, in light of the circumstances in which they were made, not misleading.
Nothing contained in this Section 12 shall be construed to mean that such
persons or entities other than the Investor (without the written consent of the
Investor prior to disclosure of such information) may not obtain non-public
information in the course of conducting due diligence in accordance with the
terms of this Agreement and nothing herein shall prevent any such persons or
entities from notifying the Company of their opinion that based on such due
diligence by such persons or entities, that the Registration Statement contains
an untrue statement of material fact or omits a material fact required to be
stated in the Registration Statement or necessary to make the statements
contained therein, in light of the circumstances in which they were made, not
misleading.

 

SECTION XIII

ACKNOWLEDGEMENTS OF THE PARTIES

 

Notwithstanding anything in this Agreement to the contrary, the parties hereto
hereby acknowledge and agree to the following: (i) the Investor makes no
representations or covenants that it will not engage in trading in the
securities of the Company, other than the Investor will not short or pre-sell,
either directly or indirectly through its affiliates, principals or advisors,
the Common Stock of the Company at any time; (ii) the Company shall comply with
its obligations under Section 5.8 in a timely manner; (iii) the Company has not
and shall not provide material non-public information to the Investor unless
prior thereto the Investor shall have executed a written agreement regarding the
confidentiality and use of such information; and (iv) the Company understands
and confirms that the Investor will be relying on the acknowledgements set forth
in clauses (i) through (iii) above if the Investor effects any transactions in
the securities of the Company.

 

[Signature Page to Follow.]



 



19

 

 



Your signature on this Signature Page evidences your agreement to be bound by
the terms and conditions of the Investment Agreement as of the date first
written above. The undersigned signatory hereby certifies that he has read and
understands the Investment Agreement, and the representations made by the
undersigned in this Investment Agreement are true and accurate, and agrees to be
bound by its terms.

 

TANGIERS GLOBAL, LLC

 

 

By: _________________________________

Name:

Title: Managing Member

 

AMERICAN CANNABIS COMPANY, INC.

 



By: __________________________________

Name: Corey Hollister

Title: President, Chief Executive Officer

 

 


[SIGNATURE PAGE OF INVESTMENT AGREEMENT]

 

 

 



20

 

 

LIST OF EXHIBITS

 

EXHIBIT A Registration Rights Agreement

 

EXHIBIT B Put Notice

 

EXHIBIT C Put Settlement Sheet

 



 



21

 

 

EXHIBIT A

 

REGISTRATION RIGHTS AGREEMENT

 

See attached.

 

 



 



22

 

 

EXHIBIT B

 

FORM OF PUT NOTICE

 

Date:

 

RE: Put Notice Number __

 

Dear Mr.__________,

 

This is to inform you that as of today, American Cannabis Company, Inc., a
Delaware corporation (the “Company”), hereby elects to exercise its right
pursuant to the Investment Agreement to require Tangiers Global, LLC to purchase
shares of its common stock. The Company hereby certifies that:

 

Put Amount in Shares__________.

 

The Pricing Period runs from _______________ until _______________.

 

The current number of shares of common stock issued and outstanding is:
_________________.

 

The number of shares currently available for resale on the S-1 is:
________________________.

 

Regards,

 

American Cannabis Company, Inc.

 

By: __________________________________

Name:

Title:

 

 



23

 

 

EXHIBIT C

 

PUT SETTLEMENT SHEET

 

Date: ________________

 

Dear Mr. ________,

 

Pursuant to the Put given by American Cannabis Company, Inc. to Tangiers Global,
LLC. (“TG”) on _________________ 201_, we are now submitting the purchase price
for the shares of common stock.

 

Purchase Price per Share _________________.

 

Shares Being Purchased___________________.

 

Total Purchase Price _____________________.

 

Please have a certificate bearing no restrictive legend issued to TG immediately
and send via DWAC to the following account:

 

[INSERT]

 

If not DWAC eligible, please send FedEx Priority Overnight to:

 

[INSERT ADDRESS]

 

Once these shares are received by us, we will have the funds wired to the
Company.

 

Regards,

TANGIERS GLOBAL, LLC

 

 

By: _________________________________

Name:

Title: Managing Member

 

 



24

 

 

SCHEDULE 4.3

 

 

 

 



25

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

